Citation Nr: 0104046	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The veteran had active service from August 1942 to November 
1945.  He died on November [redacted], 1998.  The appellant 
is his surviving spouse.

The appeal arises from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.

Unfortunately, remand is required to accord the appellant due 
process and to assure that appellate review is fully 
informed.

At the time of the veteran's death, he had a pending appeal 
in a claim of entitlement to secondary service connection for 
congestive heart failure and angina.  In December 1998, the 
appellant filed a claim seeking dependency and indemnity 
compensation (DIC), a benefit awarded in cases in which a 
veteran dies of a service-connected condition, and accrued 
benefits, a benefit awarded to a survivor for monetary 
benefits due and unpaid at the time of death.  See 38 
U.S.C.A. §§ 1310, 5121(a) (West 1991 & Supp. 2000).

In a February 1999 rating decision, the RO denied entitlement 
to service connection for the cause of death (DIC) and 
entitlement to service connection for congestive heart 
failure and angina for accrued benefits purposes.  Although 
the appellant's notice of disagreement specifically addressed 
only DIC, read broadly, it may be interpreted to encompass 
entitlement to accrued benefits.  Certainly, her January 2000 
substantive appeal, which would be timely as a notice of 
disagreement and which specifically mentioned the claim for 
service connection for congestive heart failure and angina 
pending at the veteran's death, would constitute disagreement 
with the denial of accrued benefits.  Accordingly, the 
appellant is due a statement of the case on the issue of 
entitlement to service connection for congestive heart 
failure and angina for purposes of accrued benefits, and she 
must be notified of the time limit within which she must 
perfect an appeal to secure Board review of the claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant apparently asserts that the veteran's immediate 
and contributory causes of death were service connected as 
due to or the result of disabilities that were service 
connected at the time of the veteran's death.  In her 
substantive appeal, she referenced Dr. Martin's June 1997 
opinion that there was a contributory relationship between 
the veteran's service connected disabilities and other 
conditions the veteran had, certain of which subsequently 
appeared on the veteran's death certificate as contributory 
to his cause of death.  Significantly, Dr. Martin's opinion 
was written in the context of the late veteran's claim for 
service connection, rather than specifically in response to 
any question about the cause of the veteran's death.  Also, 
other medical records in the veteran's VA claims folder 
indicate Dr. Martin treated the veteran for some years before 
his death.  VA has not obtained those records.

Consistent with VA's duty to notify the appellant of evidence 
necessary to support her claim and to assist the appellant to 
obtain evidence, the RO should inform the appellant that 
medical records from Dr. Martin and his more specific opinion 
regarding the cause of the veteran's death might be valuable 
in establishing service connection for the cause of the 
veteran's death.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).

The June 6, 2000, VA medical opinion is conclusory.  It 
affords no medical rationale for the opinion.  The Board 
cannot determine how much probative value to afford it, 
especially because that opinion must be weighed against the 
other evidence of record such as Dr. Martin's June 1997 
opinion, which articulates a basis for his opinion.  The June 
2000 VA medical opinion should be returned to the author to 
be supplemented with articulation of its underlying medical 
reasoning.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to authorize 
release of private medical information 
from D. Martin, M.D., and inform her of 
her ultimate responsibility to provide 
evidence, VA's actions to assist her 
notwithstanding.  Request Dr. Martin to 
provide complete treatment records on the 
veteran and to supplement his June 6, 
1997, letter with an opinion about the 
causal or contributory relationship 
between the veteran's service-connected 
cardiac arrhythmia and cerebrovascular 
accident and his cause of death.

2.  Return the claims folder to the VA 
physician who wrote the June 6, 2000, 
medical opinion for supplementation.  
Specifically, the author should fully 
articulate the medical reasons for the 
conclusion, including explanation why 
neither of the veteran's service-
connected disabilities caused or 
materially contributed to the veteran's 
death.

3.  The RO must review the claims file and 
ensure that all notification and 
development required by the VCAA are 
completed.

4.  Readjudicate the claims at issue.  
Provide the appellant a statement of the 
case on the issue of entitlement to 
service connection for congestive heart 
failure and angina for purposes of 
accrued benefits.  Notify her of the time 
within which she must file an adequate 
and timely substantive appeal in order to 
secure appellate review of this issue.

With respect to the issue of entitlement 
to service connection for the cause of 
death, provide the appellant and her 
representative an appropriate 
supplemental statement of the case and 
give them an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

